Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated May 20, 2011 (this “Agreement”) is
entered into by and among Thompson Creek Metals Company Inc., a Canadian
corporation (the “Company”), the guarantors listed in Schedule 1 hereto (the
“Initial Guarantors”), and J.P. Morgan Securities LLC (“J.P. Morgan”), as
Representative of the initial purchasers listed in Schedule 2 hereto (the
“Initial Purchasers”).

 

The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated May 13, 2011 (the “Purchase Agreement”), which provides
for the sale by the Company to the Initial Purchasers of $350,000,000 aggregate
principal amount of the Company’s 7.375% Senior Notes due 2018 (the
“Securities”) which will be guaranteed on an unsecured senior basis by each of
the Guarantors.  As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement.  The execution and delivery of this
Agreement is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

--------------------------------------------------------------------------------


 

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

 

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that Guarantees the Securities.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5 (c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5 (c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of May
20, 2011 (the “Indenture”), among the Company, the Guarantors and Wells Fargo
Bank, National Association, as trustee, and as the same may be amended from time
to time in accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

“J.P. Morgan” shall have the meaning set forth in the preamble.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and

 

2

--------------------------------------------------------------------------------


 

the Registrable Securities to which this Agreement relates shall be treated
together as one class for purposes of determining whether the consent or
approval of Holders of a specified percentage of Registrable Securities has been
obtained.

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

 

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities cease to be outstanding, (iii) except in
the case of Securities that otherwise remain Registrable Securities and that are
held by an Initial Purchaser and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated or (iv) when such
Security is actually sold by the holder thereof pursuant to Rule 144 promulgated
by the SEC under the Securities Act under circumstances in which any legend
borne by such Security relating to restrictions on transferability thereof,
under the Securities Act or otherwise, is removed by the Company pursuant to the
Indenture.

 

“Registration Default” shall mean the occurrence of any of the following: (i)
the Exchange Offer is not completed on or prior to the Target Registration Date,
(ii) the Shelf Registration Statement, if required pursuant to Section 2(b)(i)
or Section 2(b)(ii) hereof, has not become effective on or prior to the Target
Registration Date, (iii) if the Company receives a Shelf Request pursuant to
Section 2(b)(iii), the Shelf Registration Statement required to be filed thereby
has not become effective by the later of (a) the Target Registration Date and
(b) 90 days after delivery of such Shelf Request, (iv) the Shelf Registration
Statement, if required by this Agreement, has become effective and thereafter
ceases to be effective or the Prospectus contained therein ceases to be usable,
in each case whether or not permitted by this Agreement, at any time during the
Shelf Effectiveness Period, and such failure to remain effective or usable

 

3

--------------------------------------------------------------------------------


 

exists for more than 30 days (whether or not consecutive) in any 12-month period
or (v) the Shelf Registration Statement, if required by this Agreement, has
become effective and thereafter, on more than two occasions in any 12-month
period during the Shelf Effectiveness Period, the Shelf Registration Statement
ceases to be effective or the Prospectus contained therein ceases to be usable,
in each case whether or not permitted by this Agreement.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities, subject
to a maximum amount not to exceed $20,000), (iii) all expenses related to the
preparation, printing and distribution of any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, (iv) all rating agency fees, (v) all fees and disbursements relating to
the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Company and the Guarantors and, in the case of
a Shelf Registration Statement, the reasonable and documented fees and
disbursements of one counsel for the Participating Holders (which counsel shall
be selected by the Participating Holders holding a majority of the aggregate
principal amount of Registrable Securities held by such Participating Holders
and which counsel may also be counsel for the Initial Purchasers, subject to a
maximum amount not to exceed $40,000) and (viii) the fees and disbursements of
the independent registered public accountants of the Company and the Guarantors,
including the expenses of any special audits or “comfort” letters required by or
incident to the performance of and compliance with this Agreement, but excluding
fees and expenses of counsel to the Underwriters (other than fees and expenses
set forth in clause (ii) above) or the Holders and underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

4

--------------------------------------------------------------------------------


 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Securities held by the Participating Holders) on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Staff” shall mean the staff of the SEC.

 

“Target Registration Date” shall mean 270 days after May 20, 2011.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.                                       Registration Under the Securities Act. 
(a)  To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
reasonable best efforts to (x) cause to be filed an Exchange Offer Registration
Statement covering an offer to the Holders to exchange all the Registrable
Securities for Exchange Securities and (y) have such Registration Statement
become and remain effective until 180 days after the last Exchange Date for use
by one or more Participating Broker-Dealers.  The Company and the Guarantors
shall commence the Exchange Offer promptly after the Exchange Offer Registration
Statement is declared effective by the SEC and use their reasonable best efforts
to complete the Exchange Offer not later than 60 days after such effective date.

 

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

 

(i)            that the Exchange Offer is being made pursuant to this Agreement
and that all Registrable Securities validly tendered and not properly withdrawn
will be accepted for exchange;

 

(ii)           the dates of acceptance for exchange (which shall be a period of
at least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);

 

5

--------------------------------------------------------------------------------


 

(iii)          that any Registrable Security not tendered will remain
outstanding and continue to accrue interest but will not retain any rights under
this Agreement, except as otherwise specified herein;

 

(iv)          that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

 

(v)           that any Holder will be entitled to withdraw its election, not
later than the close of business on the last Exchange Date, by (A) sending to
the institution and at the address specified in the notice, a telegram,
facsimile transmission or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such Holder is withdrawing its election to have such Securities
exchanged or (B) effecting such withdrawal in compliance with the applicable
procedures of the depositary for the Registrable Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (4) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(I)            accept for exchange Registrable Securities or portions thereof
validly tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(II)           deliver, or cause to be delivered, to the Trustee for
cancellation all Registrable Securities or portions thereof so accepted for
exchange by the Company and issue, and cause the Trustee to promptly
authenticate and deliver to each Holder, Exchange Securities equal in principal
amount to the principal amount of the Registrable Securities tendered by such
Holder.

 

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with

 

6

--------------------------------------------------------------------------------


 

the Exchange Offer.  The Exchange Offer shall not be subject to any conditions,
other than that the Exchange Offer does not violate any applicable law or
applicable interpretations of the Staff.

 

(b)                                 In the event that (i) the Company and the
Guarantors determine that the Exchange Offer Registration provided for in
Section 2(a) hereof is not available or the Exchange Offer may not be completed
as soon as practicable after the last Exchange Date because it would violate any
applicable law or applicable interpretations of the Staff, (ii) the Exchange
Offer is not for any other reason completed by the Target Registration Date or
(iii) upon receipt of a written request (a “Shelf Request”) from any Initial
Purchaser representing that it holds Registrable Securities that are or were
ineligible to be exchanged in the Exchange Offer, the Company and the Guarantors
shall use their reasonable best efforts to cause to be filed as soon as
practicable after such determination, date or Shelf Request, as the case may be,
a Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and to have such Shelf Registration Statement
become effective; provided that no Holder will be entitled to have any
Registrable Securities included in any Shelf Registration Statement, or entitled
to use the prospectus forming a part of such Shelf Registration Statement, until
such Holder shall have delivered a completed and signed Notice and Questionnaire
and provided such other information regarding such Holder to the Company as is
contemplated by Section 3(b) hereof.

 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file and
have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) hereof with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

 

The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the
Securities cease to be Registrable Securities (the “Shelf Effectiveness
Period”).  The Company and the Guarantors further agree to supplement or amend
the Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement, Prospectus or Free Writing Prospectus, as the case may
be, to become usable as soon as thereafter practicable.  The Company and the
Guarantors agree to furnish to the Participating Holders copies of any such
supplement or amendment promptly after its being used or filed with the SEC.

 

(c)                                  The Company and the Guarantors shall pay
all Registration Expenses in connection with any registration pursuant to
Section 2(a) or Section 2(b) hereof.  Each Holder shall pay all underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

 

7

--------------------------------------------------------------------------------


 

(d)                                 An Exchange Offer Registration Statement
pursuant to Section 2(a) hereof will not be deemed to have become effective
unless it has been declared effective by the SEC.  A Shelf Registration
Statement pursuant to Section 2(b) hereof will not be deemed to have become
effective unless it has been declared effective by the SEC or is automatically
effective upon filing with the SEC as provided by Rule 462 under the Securities
Act.

 

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 1.00% per annum.  A Registration Default ends when the
Securities cease to be Registrable Securities or, if earlier, (1) in the case of
a Registration Default under clause (i) of the definition thereof, when the
Exchange Offer is completed, (2) in the case of a Registration Default under
clause (ii) or clause (iii) of the definition thereof, when the Shelf
Registration Statement becomes effective or (3) in the case of a Registration
Default under clause (iv) or clause (v) of the definition thereof, when the
Shelf Registration Statement again becomes effective or the Prospectus again
becomes usable.  If at any time more than one Registration Default has occurred
and is continuing, then, until the next date that there is no Registration
Default, the increase in interest rate provided for by this paragraph shall
apply as if there occurred a single Registration Default that begins on the date
that the earliest such Registration Default occurred and ends on such next date
that there is no Registration Default.

 

(e)                                  Without limiting the remedies available to
the Initial Purchasers and the Holders, the Company and the Guarantors
acknowledge that any failure by the Company or the Guarantors to comply with
their obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company’s and the Guarantors’ obligations under
Section 2(a) and Section 2(b) hereof.

 

3.                                       Registration Procedures.  (a)  In
connection with their obligations pursuant to Section 2(a) and Section 2(b)
hereof, the Company and the Guarantors shall:

 

(i)                                     prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (A) shall be selected by the Company and the Guarantors, (B) shall, in the
case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Holders thereof and (C) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use their
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;

 

(ii)                                  prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period in accordance with Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed

 

8

--------------------------------------------------------------------------------


 

pursuant to Rule 424 under the Securities Act; and keep each Prospectus current
during the period described in Section 4(3) of and Rule 174 under the Securities
Act that is applicable to transactions by brokers or dealers with respect to the
Registrable Securities or Exchange Securities;

 

(iii)                               to the extent any Free Writing Prospectus is
used, file with the SEC any Free Writing Prospectus that is required to be filed
by the Company or the Guarantors with the SEC in accordance with the Securities
Act and to retain any Free Writing Prospectus not required to be filed;

 

(iv)                              in the case of a Shelf Registration, furnish
to each Participating Holder, to counsel for the Initial Purchasers, to counsel
for such Participating Holders and to each Underwriter of an Underwritten
Offering of Registrable Securities, if any, without charge, as many copies of
each Prospectus, preliminary prospectus or Free Writing Prospectus, and any
amendment or supplement thereto, as such Participating Holder, counsel or
Underwriter may reasonably request in order to facilitate the sale or other
disposition of the Registrable Securities thereunder; and, subject to Section
3(c) hereof, the Company and the Guarantors consent to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(v)                                 use their reasonable best efforts to
register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Participating Holder
shall reasonably request in writing by the time the applicable Registration
Statement becomes effective; cooperate with such Participating Holders in
connection with any filings required to be made with FINRA; and do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Participating Holder to complete the disposition in each such jurisdiction
of the Registrable Securities owned by such Participating Holder; provided that
neither the Company nor any Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or (3)
subject itself to taxation in any such jurisdiction if it is not so subject;

 

(vi)                              notify counsel for the Initial Purchasers and,
in the case of a Shelf Registration, notify each Participating Holder and
counsel for such Participating Holders promptly and, if requested by any such
Participating Holder or counsel, confirm such advice in writing (1) when a
Registration Statement has become effective, when any post-effective amendment
thereto has been filed and becomes effective, when any Free Writing Prospectus
has been filed or any amendment or supplement to the Prospectus or any Free
Writing Prospectus has been filed, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement,
Prospectus or any Free Writing Prospectus or for additional information after
the Registration Statement has become effective, (3) of the issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of a Shelf Registration Statement or any post-effective

 

9

--------------------------------------------------------------------------------


 

amendment thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if,
between the applicable effective date of a Shelf Registration Statement and the
closing of any sale of Registrable Securities covered thereby, the
representations and warranties of the Company or any Guarantor contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Registrable Securities cease to be true
and correct in all material respects or if the Company or any Guarantor receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading and (6) of any determination
by the Company or any Guarantor that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;

 

(vii)         use their reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest possible moment
and provide immediate notice to each Holder or Participating Holder of the
withdrawal of any such order or such resolution;

 

(viii)        in the case of a Shelf Registration, cooperate with the
Participating Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be registered in
such names (consistent with the provisions of the Indenture) as such
Participating Holders may reasonably request at least one Business Day prior to
the closing of any sale of Registrable Securities;

 

(ix)           upon the occurrence of any event contemplated by
Section 3(a)(vi)(5) hereof, use their reasonable best efforts to prepare and
file with the SEC a supplement or post-effective amendment to the applicable
Exchange Offer Registration Statement or Shelf Registration Statement or the
related Prospectus or any Free Writing Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered (or, to the extent permitted by law, made available) to purchasers of
the Registrable Securities, such Prospectus or Free Writing Prospectus, as the
case may be, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and the Company
and the Guarantors shall notify the Participating Holders (in the case of a
Shelf Registration Statement) and the Initial Purchasers and any Participating
Broker-Dealers known to the Company (in the case of an Exchange Offer
Registration Statement) to suspend use of the Prospectus or any Free Writing
Prospectus as promptly as practicable after the occurrence of such an event, and
such Participating Holders, such Participating Broker-Dealers and the Initial
Purchasers, as applicable, hereby agree to suspend use of the Prospectus or any
Free Writing Prospectus, as the case may be, until the Company and the
Guarantors have

 

10

--------------------------------------------------------------------------------


 

amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission;

 

(x)            a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any Free Writing Prospectus, any amendment to a
Registration Statement or amendment or supplement to a Prospectus or a Free
Writing Prospectus or of any document that is to be incorporated by reference
into a Registration Statement, a Prospectus or a Free Writing Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Participating Holders and their counsel) and make
such of the representatives of the Company and the Guarantors as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Participating Holders or their
counsel) available for discussion of such document; and the Company and the
Guarantors shall not, at any time after initial filing of a Registration
Statement, use or file any Prospectus, any Free Writing Prospectus, any
amendment of or supplement to a Registration Statement or a Prospectus or a Free
Writing Prospectus, of which the Initial Purchasers and their counsel (and, in
the case of a Shelf Registration Statement, the Participating Holders and their
counsel) shall not have previously been advised and furnished a copy or to which
the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders or their counsel) shall
reasonably object;

 

(xi)           obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

 

(xii)          cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

 

(xiii)         in the case of a Shelf Registration, make available for
inspection by a representative of the Participating Holders designated by a
majority in aggregate principal amount of the Securities held by the
Participating Holders (an “Inspector”), any Underwriter participating in any
disposition pursuant to such Shelf Registration Statement, any attorneys and
accountants designated by a majority in aggregate principal amount of the
Securities held by the Participating Holders and any attorneys and accountants
designated by such Underwriter, at reasonable times and in a reasonable manner,
all pertinent financial and other records, documents and properties of the
Company and its subsidiaries, and cause the respective officers, directors and
employees of the Company and the Guarantors to supply all information reasonably
requested by any such Inspector, Underwriter, attorney or accountant in
connection with a Shelf Registration Statement; provided that if any such
information is identified by the Company or any Guarantor as being confidential
or proprietary, each Person receiving such information shall take such actions
as are reasonably necessary to protect the confidentiality of such information
to the extent such action is otherwise not inconsistent with, an impairment of
or in derogation of the rights and interests of any Inspector, Holder or
Underwriter);

 

11

--------------------------------------------------------------------------------


 

(xiv)        if reasonably requested by any Participating Holder, promptly
include in a Prospectus supplement or post-effective amendment such information
with respect to such Participating Holder as such Participating Holder
reasonably requests to be included therein and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as the Company
has received notification of the matters to be so included in such filing;

 

(xv)         in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Participating
Holders and any Underwriters of such Registrable Securities with respect to the
business of the Company and its subsidiaries and the Registration Statement,
Prospectus, any Free Writing Prospectus and documents incorporated by reference
or deemed incorporated by reference, if any, in each case, in form, substance
and scope as are customarily made by issuers to underwriters in underwritten
offerings and confirm the same if and when requested, (2) obtain opinions of
counsel to the Company and the Guarantors (which counsel and opinions, in form,
scope and substance, shall be reasonably satisfactory to the Participating
Holders and such Underwriters and their respective counsel) addressed to each
Participating Holder and Underwriter of Registrable Securities, covering the
matters customarily covered in opinions requested in underwritten offerings,
(3) obtain “comfort” letters from the independent registered public accountants
of the Company and the Guarantors (and, if necessary, any other registered
public accountant of any subsidiary of the Company or any Guarantor, or of any
business acquired by the Company or any Guarantor for which financial statements
and financial data are or are required to be included in the Registration
Statement) addressed to each Participating Holder (to the extent permitted by
applicable professional standards) and Underwriter of Registrable Securities,
such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings, including but not limited to financial information contained in any
preliminary prospectus, Prospectus or Free Writing Prospectus and (4) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company and the Guarantors made pursuant to clause (1) above and to evidence
compliance with any customary conditions contained in an underwriting agreement;
and

 

(xvi)        so long as any Registrable Securities remain outstanding, cause
each Additional Guarantor upon the creation or acquisition by the Company of
such Additional Guarantor, to execute a counterpart to this Agreement in the
form attached hereto as Annex A and to deliver such counterpart, together with
an opinion of counsel as to the enforceability thereof against such entity, to
the Initial Purchasers no later than five Business Days following the execution
thereof.

 

(b)           In the case of a Shelf Registration Statement, the Company may
require each Holder of Registrable Securities to furnish to the Company a Notice
and Questionnaire and such other information regarding such Holder and the
proposed disposition by such Holder of such

 

12

--------------------------------------------------------------------------------


 

Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing.

 

(c)           Each Participating Holder agrees that, upon receipt of any notice
from the Company and the Guarantors of the happening of any event of the kind
described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(x) hereof and, if so
directed by the Company and the Guarantors, such Participating Holder will
deliver to the Company and the Guarantors all copies in its possession, other
than permanent file copies then in such Participating Holder’s possession, of
the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

(d)           If the Company and the Guarantors shall give any notice to suspend
the disposition of Registrable Securities pursuant to a Registration Statement,
the Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

 

(e)           The Participating Holders who desire to do so may sell such
Registrable Securities in an Underwritten Offering.  In any such Underwritten
Offering, the investment bank or investment banks and manager or managers (each
an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority in principal amount of the Registrable Securities included
in such offering.

 

4.             Participation of Broker-Dealers in Exchange Offer.  (a)  The
Staff has taken the position that any broker-dealer that receives Exchange
Securities for its own account in the Exchange Offer in exchange for Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

13

--------------------------------------------------------------------------------


 

(b)           In light of the above, and notwithstanding the other provisions of
this Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) hereof), in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above.  The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

 

(c)           The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) hereof.

 

5.             Indemnification and Contribution.  (a)  The Company and each
Guarantor, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser and each Holder, their respective affiliates, directors and
officers and each Person, if any, who controls any Initial Purchaser or any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (1) any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus, any Free Writing Prospectus or any “issuer information” (“Issuer
Information”) filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any omission or alleged omission to state therein a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser or information relating to any Holder  furnished to the
Company in writing through J.P. Morgan or any selling Holder, respectively,
expressly for use therein.  In connection with any Underwritten Offering
permitted by Section 3, the Company and the Guarantors, jointly and severally,
will also indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their respective affiliates and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders, if requested
in connection with any Registration Statement, any Prospectus, any Free Writing
Prospectus or any Issuer Information.

 

(b)           Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in

 

14

--------------------------------------------------------------------------------


 

paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Company
in writing by such Holder expressly for use in any Registration Statement, any
Prospectus and any Free Writing Prospectus.

 

(c)           If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reimbursed as they are incurred.  Any such separate firm (x) for any
Initial Purchaser, its affiliates, directors and officers and any control
Persons of such Initial Purchaser shall be designated in writing by J.P.Morgan,
(y) for any Holder, its directors and officers and any control Persons of such
Holder shall be designated in writing by the Majority Holders and (z) in all
other cases shall be designated in writing by the Company.  The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably

 

15

--------------------------------------------------------------------------------


 

satisfactory to such Indemnified Person, from all liability on claims that are
the subject matter of such proceeding and (B) does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Person.

 

(d)           If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

(e)           The Company, the Guarantors and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above.  The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

 

(f)            The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

 

(g)           The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers or any Holder or any Person

 

16

--------------------------------------------------------------------------------


 

controlling any Initial Purchaser or any Holder, or by or on behalf of the
Company or the Guarantors or the officers or directors of or any Person
controlling the Company or the Guarantors, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities pursuant to a
Shelf Registration Statement.

 

6.             General.

 

(a)           No Inconsistent Agreements.   The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

 

(b)           Amendments and Waivers.   The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder.  Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.

 

(c)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telecopier, or any courier guaranteeing overnight delivery
(i) if to a Holder, at the most current address given by such Holder to the
Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c).  All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when receipt is acknowledged, if telecopied;
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.  Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture.

 

(d)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that

 

17

--------------------------------------------------------------------------------


 

nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of the Purchase
Agreement or the Indenture.  If any transferee of any Holder shall acquire
Registrable Securities in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.  The Initial Purchasers (in their capacity as
Initial Purchasers) shall have no liability or obligation to the Company or the
Guarantors with respect to any failure by a Holder to comply with, or any breach
by any Holder of, any of the obligations of such Holder under this Agreement.

 

(e)           Third Party Beneficiaries.  Each Holder shall be a third party
beneficiary to the agreements made hereunder (excluding those agreements made in
Section 5 hereto) between the Company and the Guarantors, on the one hand, and
the Initial Purchasers, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

 

(f)            Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)           Headings.  The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

 

(h)           Governing Law.  This Agreement, and any claim, controversy or
dispute arising under or related to this Agreement, shall be governed by and
construed in accordance with the laws of the State of New York.

 

(i)            Submission to Jurisdiction, etc.  The Company and each Guarantor
irrevocably and unconditionally submit to the exclusive jurisdiction of the
state and federal courts sitting in the County and City of New York over any
suit, action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  Service of any process, summons, notice or
document by registered mail addressed to the Company or any Guarantor shall be
effective service of process against the Company for any suit, action or
proceeding brought in any such court. The Company and each Guarantor irrevocably
and unconditionally waives any objection to the laying of venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum.  A final
judgment in any such suit, action or proceeding brought in any such court shall
be conclusive and binding upon the Company and each Guarantor and may be
enforced in any other courts to whose jurisdiction the Company is or may be
subject, by suit upon judgment.  The Company and each Guarantor further agrees
that nothing herein shall affect any Underwriter’s right to effect service of
process in any other manner permitted by law or bring a suit action or
proceeding (including a proceeding for enforcement of a judgment) in any other
court or jurisdiction in accordance with applicable law.

 

18

--------------------------------------------------------------------------------


 

(j)            Judgment Currency.  The obligation of the Company and each
Canadian Guarantor in respect of any sum due to any Initial Purchaser under this
Agreement shall, notwithstanding any judgment in a currency other than U.S.
dollars or any other applicable currency (the “Judgment Currency”), not be
discharged until the first business day, following receipt by such Initial
Purchaser of any sum adjudged to be so due in the Judgment Currency, on which
(and only to the extent that) such Initial Purchaser may in accordance with
normal banking procedures purchase U.S. dollars or any other applicable currency
with the Judgment Currency; if the U.S. dollars or other applicable currency so
purchased are less than the sum originally due to such Initial Purchaser
hereunder, the Company and each Canadian Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Initial
Purchaser against such loss.  If the U.S. dollars or other applicable currency
so purchased are greater than the sum originally due to such Initial Purchaser
hereunder, such Initial Purchaser agrees to pay to the Company or the Canadian
Guarantor, as the case may be, an amount equal to the excess of the U.S. dollars
or other applicable currency so purchased over the sum originally due to such
Initial Purchaser hereunder.

 

(k)           Entire Agreement; Severability.  This Agreement contains the
entire agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.  If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  The Company, the Guarantors and
the Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which  comes as close as possible to that of the invalid, void or
unenforceable provisions.

 

[Signature page follows on next page]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

and Vice President, Finance

 

 

 

BERG GENERAL PARTNER CORP.

 

BERG METALS LIMITED PARTNERSHIP

 

BLUE PEARL MINING INC.

 

CYPRUS THOMPSON CREEK MINING COMPANY

 

LANGELOTH METALLURGICAL COMPANY LLC

 

LONG CREEK MINING COMPANY

 

MT. EMMONS MOLY COMPANY

 

TERRANE METALS CORP.

 

THOMPSON CREEK METALS COMPANY USA

 

THOMPSON CREEK MINING CO.

 

THOMPSON CREEK MINING LTD

 

THOMPSON CREEK SERVICES ULC

 

 

 

 

 

By:

 /s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

and Vice President, Finance

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of the date first above written:

 

J.P. MORGAN SECURITIES LLC

 

 

 

For itself and on behalf of the several Initial Purchasers

 

 

 

By

/s/ Gregory Maxon

 

 

Authorized Signatory

 

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Guarantors

 

U.S. Guarantors

 

Cyprus Thompson Creek Mining Company, a Nevada corporation

Long Creek Mining Company, a Nevada corporation

Langeloth Metallurgical Company LLC, a Colorado limited liability company

Mt. Emmons Moly Company, a Colorado corporation

Thompson Creek Metals Company USA, a Colorado corporation

Thompson Creek Mining Co., a Colorado corporation

 

British Columbia Guarantors

 

Berg General Partner Corp., a British Columbia, Canada corporation

Berg Metals Limited Partnership, a British Columbia, Canada limited partnership

Blue Pearl Mining Inc., a British Columbia, Canada corporation

Terrane Metals Corp., a British Columbia, Canada corporation

Thompson Creek Services ULC, a British Columbia, Canada unlimited liability
company

 

Yukon Guarantor

 

Thompson Creek Mining Ltd, a Yukon, Canada corporation

 

Schedule 1-1

--------------------------------------------------------------------------------


 

Schedule 2

 

Initial Purchasers

 

J.P. Morgan Securities LLC

Deutsche Bank Securities Inc.

Banco Bilbao Vizcaya Argentaria, S.A.

RBC Capital Markets LLC

SG Americas Securities, LLC

Standard Bank Plc

UBS Securities LLC

 

Schedule 2-1

--------------------------------------------------------------------------------


 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated May 20, 2011
by and among Thompson Creek Metals Company Inc., a Canadian corporation, the
guarantors party thereto and J.P. Morgan Securities LLC, on behalf of itself and
the other Initial Purchasers) to be bound by the terms and provisions of such
Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
                              , 201  .

 

 

[GUARANTOR]

 

 

 

 

 

By

 

 

Name:

 

Title:

 

Annex A-1

--------------------------------------------------------------------------------